John S. Lockman, J.
Motion by. the People for an order directing the defendant to submit to a blood test and examination of his scalp hair, facial hair and pubic hair and the taking of samples therefrom, and permitting the presence at such examination of representatives of the Nassau County Police Department and the taking of said samples into custody and transporting the same to the Nassau County Police Department Scientific Investigation Bureau for analysis, is in all respects granted, provided that the attorney for the defendant be permitted to be present throughout such examination and removal of samples from the defendant; and the defendant is accordingly directed to appear at the Nassau County Medical Center, Hempstead Turnpike, Bast Meadow, at 9:30 a.m., on September 27, 1973, or such other time and/or place agreed in writing by attorneys for the parties. (Schmerber v. California, 384 U. S. 757; People v. Robinson, 27 N Y 2d 864; People v. Loria, 10 N Y 2d 368; People v. Gladman, Nassau County Ct., June 9, 1972, Kelly, J.)